Citation Nr: 0614612	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1999 and later by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida.  

In a decision of October 2004, the Board reopened a claim for 
service connection for head trauma, and remanded the matter 
to the RO.  The case has now been returned to the Board for 
further appellate review.  

The veteran's representative has raised a claim for service 
connection for headaches secondary to service-connected post-
traumatic stress disorder.  That issue has not been addressed 
by the RO and is not developed for appellate review.  
Accordingly, the Board does not have jurisdiction over that 
issue.  The claim is referred to the RO for any appropriate 
action.  


FINDING OF FACT

The veteran does not currently have any residuals of in-
service head trauma.


CONCLUSION OF LAW

Residuals of head trauma were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 1154b (West 2002); 
38 C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  Letters from the 
RO dated in April 2001 and October 2004 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The October 
2004 letter specifically told the appellant that he should 
submit any evidence in his possession.  Although the letters 
were not provided prior to adjudication of the claim, the 
veteran was afforded an opportunity to present evidence, and 
he does not argue that the timing of the letter caused him 
any prejudice.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

Although the record reflects that the RO has not provided 
notice with respect to the initial-disability-rating and 
effective-date elements of the service connection claim, See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006), because the claim is being denied 
any question as to the appropriate rating or effective date 
for compensation is moot, and there can be no failure-to-
notify prejudice to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the veteran's available 
service medical records and post service treatment records.  
The appellant has declined a hearing.  He was afforded a VA 
examination, and a relevant opinion has been obtained.  The 
Board does not know of any additional relevant evidence which 
exists but has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  In the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

In his original claim form submitted in February 1996, the 
veteran reported that he had sustained head trauma in 
November 1944 and was treated at the 94th Medical GAS 
treatment unit.  The veteran has presented his own written 
statements as well as multiple other written statements from 
other servicemen which are to the effect that the veteran 
sustained an injury to his head during combat conditions.  

A response by the National Personnel Records Center to a 
request for information dated in March 1996 reflects that 
some of the veteran's service medical records may have been 
destroyed by fire.  The veteran's available service medical 
records do not contain any references to a head injury.  The 
report of a physical examination conducted in November 1945 
for the purpose of separation from service shows that it was 
noted that the veteran had no wound, injury, or disease that 
was disabling.  Neurological and psychiatric examinations 
were negative for abnormality.  Thus, the available service 
medical records reflect that any head injury which occurred 
in service had resolved by the time of separation from 
service.  

The earliest post service medical records contained in the 
claims file are from many years after separation from 
service.  Records from the Manhattan Eye, Ear and Throat 
Hospital dated from 1975 and later reflect treatment for 
vision problems; however, there is no indication in the 
records that such problems were related to any head trauma. 

Although a VA medical treatment record dated in May 2000 
reflects that the diagnoses included headaches secondary to 
head trauma, it is unclear whether this was intended to be a 
medical opinion or simply an instance in which the treating 
physician was repeating the history given by the veteran.  In 
any event, there is no explanation for the statement, and a 
bare statement such as this is not sufficient to support a 
claim for service connection.  

The report of an MRI of the veteran's head done by the VA in 
June 2000 reflects that the diagnoses included (1) old 
infract of the left cerebrellar hemisphere; and (2) 
atherosclerotic disease changes of the brain.  However, the 
report contains no medical opinion regarding any relationship 
to head trauma during service.  

The report of a psychiatric evaluation conducted by the VA in 
June 2000 reflects that the veteran reported having a history 
of combat experience in service and a history of a serious 
head injury.  He reported that he was knocked unconscious 
when his tent was hit by rounds from an enemy place.  He 
denied a history of seizures.  Following examination, the 
diagnoses included post-traumatic stress disorder.  However, 
the examiner did not specifically diagnose any residuals of 
head injuries.  The fact that the veteran's own account of 
the etiology of his disability was recorded in his medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In order to evaluate the claim, the veteran was afforded a VA 
brain examination in February 2004.  The report reflects that 
the veteran again gave a history of sustaining a head injury 
in service when a tent pole fell while he was asleep during a 
bombing.  The injury reportedly resulted in temporary 
unconsciousness.  The veteran complained of having bitemporal 
headaches on and off for the past 50 years.  This reportedly 
occurred three to four times per week.  The headache lasted 
for some time until aspirin or Excedrin relieved it.  He had 
no photophobia or nausea.  Following physical examination, 
the diagnosis was headaches.  Significantly, the examiner 
stated that he thought that this was a tension headache and 
was not due to trauma.  He noted that there was no record of 
treatment for the headache prior to the year 2000.  He 
further noted that the bitemporal location was more 
characteristic of a tension headache than a post-traumatic 
headache.  

The Board has considered the statements given by the veteran.  
Significantly, however, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the relevant combat veteran statute, 38 
U.S.C.A. § 1154(b), specifically allows combat veterans, in 
certain circumstances, to use lay evidence to establish 
service connection of a disease or injury. See Jensen v. 
Brown, 19 F.3d 1413, 1416-17 (Fed. Cir. 1994).  However, 
while section 1154(b) relaxes the evidentiary burden for a 
combat veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.

Therefore, the Board finds that although the veteran may have 
sustained an injury to his head in service, the preponderance 
of the evidence shows that his current symptoms were not 
present until many years after service, and are not related 
to his period of service.  The competent medical evidence 
shows that the current symptoms are unrelated to the reported 
head injury in service.  The VA examination report dated in 
February 2004 contains the only fully informed and fully 
explained medical opinion of record and clearly weighs 
against the claim.  Accordingly, the Board concludes that 
residuals of head trauma were not incurred in or aggravated 
by service.


ORDER

Service connection for residuals of head trauma is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


